DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s indication of Domestic Benefit/National Stage information based on CON of 16/727,024 filed 12/26/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/15/2020 and 07/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method performed by one or more computers, the method comprising: receiving an initial plan for performing a particular task with a robot having a sensor, wherein the initial plan defines an initial path having a plurality of waypoints, and wherein each waypoint is associated with a target position and a target velocity; generating an alternative path from the initial path, including: generating a plurality of alternative paths including 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a method performed by one or more computers” and “receiving an initial plan for performing a particular task with a robot having a sensor, wherein the initial plan defines an initial path having a plurality of waypoints, and wherein each waypoint is associated with a target position and a target velocity”. The method performed on a computer merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computer environment, which is merely using a computer as a tool to perform an abstract idea. The receiving an initial plan step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a method performed on a computer generally “applies” the otherwise mental judgements in a generic or general purpose computer environment, which is merely using a computer as a tool to perform an abstract idea, which cannot provide an inventive concept. The additional step of receiving an initial plan is mere data gathering and displaying and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claim 11 recites limitations that correspond in scope to those in claim 1 and thus is similarly rejected under 35 U.S.C. 101. Claim 11 additionally recites the elements of “a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising”. The system comprising one or more computers is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment, which cannot provide an inventive concept. Thus, the claim contains ineligible subject matter.

Claim 20 recites limitations that correspond in scope to those in claim 1 and thus is similarly rejected under 35 U.S.C. 101. Claim 20 additionally recites the elements of “a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising”. The non-transitory computer storage medium encoded with instructions is recited at a high level of generality and merely links the use of the 

Claims 2-6, 9, 10, 12-16, and 19 contain limitations that are no more than the abstract idea recited in claims 1 and 11. The claims merely recite limitations that can be reasonably performed in the human mind. Thus, the claims contain ineligible subject matter.

Claims 7, 8, 17, and 18 contain limitations that are no more than the abstract idea recited in claims 1 and 11. The claims recite limitations at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claims contain ineligible subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, hereinafter referred to as Cheon), and further in view of Hager, IV et al. (US 2019/0176333 A1, hereinafter referred to as Hager).

Regarding claim 1,
Cheon teaches a method performed by one or more computers, the method comprising ([0002], a method, storage medium, and a computer program employing the same):
receiving an initial plan for performing a particular task with a robot having a sensor ([0004], the robot includes trajectory planning and obstacle avoidance; [0138], the robot may predict a trajectory of obstacles based on sensor data; [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot), 
wherein the initial plan defines an initial path having a plurality of waypoints ([0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); [0030], in addition to setting of the waypoints, a time parameter of the forward trajectory may be initialized when calculating an initial trajectory; Fig. 3, the original trajectory (i.e. initial path) has a plurality of waypoints), and 
wherein each waypoint is associated with a target position and a target velocity ([0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot);
(Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)):
generating a plurality of alternative paths including performing respective modifications to one or more waypoints in the initial plan (Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan),
evaluating each alternative path according to a simulated total time duration required for the robot to traverse the alternative path ([0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path), and 
selecting an alternative path based on a total time duration ([0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions).
However, Cheon does not explicitly teach selecting an alternative path having a total time duration that is less than a total time duration of the initial plan.
	Hager teaches selecting an alternative path having a total time duration that is less than a total time duration of the initial plan ([0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths).
Cheon and Hager are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon with the time 
The motivation for modification would have been to create method/system that selects an alternative path for a robot having a total time duration that is less than a total time duration of an initial plan in order to create a more efficient robot that can reach its destination in the quickest amount of time, thus creating a more effective robot.

Regarding claim 11,
Claim 11 corresponds in scope to claim 1 and is similarly rejected. Cheon-Hager further teach a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Cheon, [0002], a system comprising a recording medium storing a program for employing a method, and a computer program stored in a medium for employing the same; the method includes different operations to be performed).

Regarding claim 20,
Claim 20 corresponds in scope to claim 1 and is similarly rejected. Cheon-Hager further teach a non-transitory computer storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations (Cheon, [0002], a system comprising a recording medium storing a program for employing a method, and a computer program stored in a medium for employing the same; here, the storage is non-transitory since it stores a computer program for executing a method for a long period of time).


Regarding claim 2,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
wherein evaluating each alternative path comprises using kinematics parameters of the robot to compute a total time duration for the robot to traverse the alternative path (Cheon, [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path; [0087], a state value is used for calculating the forward trajectory (i.e. plurality of paths) and includes location, bearing, steering angle, velocity, and acceleration of the robot (i.e. kinematic parameters of the robot); Hager, ([0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths based on kinematic parameters of the robot).

Regarding claim 12,
Claim 12 corresponds in scope to claim 2 and is similarly rejected.

Regarding claim 3,
Cheon-Hager teach the invention described in claim 2. Cheon-Hager further teach:
wherein the kinematics parameters specify a maximum velocity or a maximum acceleration for the robot (Cheon, [0087], a state value is used for calculating the forward trajectory (i.e. plurality of paths) and includes location, bearing, steering angle, velocity, and acceleration of the robot (i.e. kinematic parameters of the robot); [0131], the near-optimal timed state function of the robot is calculated using vmax which is the maximum velocity for the robot; here, a maximum velocity is specified for the robot).

Regarding claim 13,
Claim 13 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 4,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
performing respective modifications to one or more waypoints in the initial plan comprises modifying a respective velocity associated with each waypoint (Cheon, [0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot; Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan; [0198], when modifying a trajectory in partial, a state value (i.e. velocity) of the interim target (i.e. waypoint) is determined; here, when the path is modified, the waypoints and their velocities are also modified).

Regarding claim 14,
Claim 14 corresponds in scope to claim 4 and is similarly rejected.

Regarding claim 5,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
(Cheon, [0039], a state value of a robot is set when the robot arrives at a target waypoint; [0059], a state value includes a target location, bearing, steering angle, velocity, and acceleration of the robot; Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan; [0198], when modifying a trajectory in partial, a state value (i.e. acceleration) of the interim target (i.e. waypoint) is determined; here, when the path is modified, the waypoints and their accelerations are also modified).

Regarding claim 15,
Claim 15 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
wherein performing respective modifications to one or more waypoints in the initial plan comprises modifying a position of a waypoint and performing an interpolation process to modify a corresponding velocity for the waypoint (Cheon, Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan; [0126], a velocity at the current target waypoint is determined by taking into account a robot location, a location of a target waypoint, and a location of a subsequent waypoint (i.e. an interpolation process to modify a velocity for a waypoint).

Regarding claim 16,
Claim 16 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 10,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
evaluating each alternative path comprises using blending parameters of one or more waypoints to compute a total time duration for the robot to traverse the alternative path (Cheon, [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Fig. 3, each path is evaluated based on a time duration required for the robot to traverse the alternative path; [0021], in this trajectory planning, a trajectory for minimum distance and minimum time is determined as well as for avoiding collisions; Hager; [0001], the robot is adapted to provide efficient control (i.e. quickest path) including choosing between one or more end points and/or one or more paths to a chosen end point; [0035], the robot chooses the most efficient path to get to its desired location; here, the fastest path (i.e. path with the least total time duration) is selected amongst an initial path and other alternative paths; here, blending parameters from one or more waypoints is used to determine the most efficient path).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon) and Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and further in view of Madvil et al. (US 2015/0277398 A1, hereinafter referred to as Madvil)

Regarding claim 7,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
wherein the initial plan is computed, and wherein the alternative path is generated (Cheon, [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot; Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)).
However, Cheon-Hager do not explicitly teach wherein the initial plan is computed offline, and wherein generating the alternative path is performed online.
Madvil teaches wherein the initial plan is computed offline, and wherein generating the alternative path is performed online ([0041], the system generates a program for each robot based on the collision-free paths; the program can be generated while the actual robot is offline or while the actual robot is online; here, the system can compute the initial plan offline, and the alternative path online).
Cheon, Hager, and Madvil are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager with the online/offline planning of Madvil to create a system/method where the initial plan is computed offline, and wherein generating the alternative path is performed online.
The motivation for modification would have been to create a system/method where the initial plan is computed offline, and wherein generating the alternative path is performed online in order to create a more effective system that can reduce any downtime associated with developing the plan programs (Madvil, [0041]).
	

	Regarding claim 17,
	Claim 17 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 8,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
wherein the initial plan is computed, and wherein the alternative path is generated (Cheon, [0091], the forward trajectory is calculated from an initial current location to a target waypoint (i.e. there is an initial plan); here, an initial plan executes a task with a robot; Fig. 3, a modified trajectory (i.e. alternative path) is generated and branches off from the original trajectory (i.e. initial path)).
However, Cheon-Hager do not explicitly teach wherein the initial plan is computed online, and wherein generating the alternative path is performed online.
Madvil teaches wherein the initial plan is computed online, and wherein generating the alternative path is performed online ([0041], the system generates a program for each robot based on the collision-free paths; the program can be generated while the actual robot is offline or while the actual robot is online; here, the system can compute the initial plan online, and the alternative path online).
Cheon, Hager, and Madvil are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paths/plans of Cheon-Hager with the online/offline planning of Madvil to create a system/method where the initial plan is computed online, and wherein generating the alternative path is performed online.
The motivation for modification would have been to create a system/method wherein the initial plan is computed online, and wherein generating the alternative path is performed online in order to 

	Regarding claim 18,
	Claim 18 corresponds in scope to claim 8 and is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US 2020/0174483 A1, referred to as Cheon) and Hager, IV et al. (US 2019/0176333 A1, referred to as Hager), and further in view of Dooley et al. (US 2017/0203446 A1, hereinafter referred to as Dooley).

Regarding claim 9,
Cheon-Hager teach the invention described in claim 1. Cheon-Hager further teach:
generating a plurality of alternative paths (Cheon, Fig. 3, the original trajectory (i.e. initial path) is modified by alternative paths; the plurality of alternative paths are shown as the thick dashed line and the dark line labeled ‘modified trajectory’; the alternative paths branch from waypoints which requires respective modifications to one or more waypoints in the initial plan).
However, Cheon-Hager do not explicitly teach generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan.
	Dooley teaches generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan ([0181], the route (i.e. initial route) can be adjusted by adding or removing waypoints from the route; here, the initial plan can be turned into alternative routes by adding new waypoints to the initial plan).
Cheon, Hager, and Dooley are analogous art to the claimed invention since they are from the similar field of controlling robots and robot trajectories. It would have been obvious to one of ordinary 
The motivation for modification would have been to create a system/method where generating a plurality of alternative paths includes adding one or more new waypoints to the initial plan in order to create a more effective system that can create alternative paths with new waypoints to increase the control over robot movement.

Regarding claim 19,
Claim 19 corresponds in scope to claim 9 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Summer et al. (US 2017/0028556 A1): Summer teaches selecting an optimal path of travel for a robot through a virtual multi-dimensional space of an augmented map from a current pose of the robot to a desired pose, using a plurality of waypoints along the path.

Takenaka (US 5,502,638): Takenaka teaches a system for obstacle avoidance path finding for a robot moving from a starting point to a goal while avoiding obstacles. The path is determined based on a minimum amount of time.

Lee (US 2017/0057087 A1): Lee teaches planning a path of a mobile robot and configuring a path plan to be a path optimized within a quick time.

Cerecke et al. (US 2012/0158299 A1): Cerecke teaches a system and method that finds the quickest route between two locations on a graph with multi-edge constraints in a time and space efficient manner. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664